Citation Nr: 1723974	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus with degenerative joint disease (DJD) of the left first metatarsophalangeal joint prior to April 18, 2014 and in excess of 30 percent from April 18, 2014. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to August 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for bilateral pes planus with degenerative joint disease of the left first metatarsophalangeal joint, evaluated at 10 percent disabling effective May 20, 2010.  The Veteran filed a timely notice of disagreement (NOD) in October 2010. 

The Board notes that the Veteran was found to have asymptomatic pes planus on her entrance examination, evaluated at zero percent disabling.  Although the condition existed prior to service, it was found that the Veteran's pes planus was permanently worsened as a result of her service.  The RO explained that preservice percentage is normally deducted before assigning any service-connected evaluation less than 100 percent; however, as the Veteran's preservice percentage was zero, no deduction was necessary.  

In a January 2017 rating decision, the RO granted the Veteran an increased rating for pes planus, evaluated at 30 percent disabling effective April 18, 2014.  As this does not grant the maximum benefits sought on appeal, the claim is properly before the Board.

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  After the hearing, the Veteran submitted additional evidence and waived initial RO consideration. 

The Board notes that in the March 2017 hearing, the Veteran raised the issue of service connection for a knee condition as secondary to service-connected pes planus.  The Veteran is advised that his statement does not meet the standards of an intent to file under 38 C.F.R. § 3.155(b) or those of a complete claim under 38 C.F.R. § 3.155(a).  The Agency of Original Jurisdiction (AOJ) should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's pes planus with degenerative joint disease (DJD) of the left first metatarsophalangeal joint is rated at 10 percent disabling prior to April 18, 2014 and at 30 percent disabling from April 18, 2014.  

The Veteran contends that she is entitled to a higher rating for her pes planus disability from May 20, 2010.

The Veteran's last VA examination regarding her service-connected pes planus was in April 2014.  Since then, the record reflects that the Veteran's pes planus disability may have worsened.  The Veteran testified during her March 2017 hearing that recently her doctor prescribed a boot for her right foot, and that she has experienced spasms in her Achilles tendon as well as experienced flare-ups in her condition.  

The Board therefore remands the case, so that a new VA examination can be obtained to assess the current severity of the Veteran's service-connected pes planus disability.  

Prior to obtaining a new VA examination and medical opinion, any outstanding, pertinent VA treatment records and identified private treatment records should be obtained.  The most recent VA outpatient treatment records on file are dated in October 2016.  The most recent private treatment records on file are dated in March 2017.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records and identified private treatment records, to include Colorado Springs Orthopedic Group, dated since October 2016 and March 2017, respectively.

2.  Then, schedule the Veteran for a VA examination to assess the current severity of her service-connected pes planus condition.  The examiner must conduct any testing deemed necessary.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must take a detailed history from the Veteran and consider the Veteran's lay statements that she is experiencing flare-ups of her pes planus and spasms of the Achilles tendon.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




